       Case 3:18-cv-00837-HTW-LRA Document 3 Filed 12/05/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


RYAN OAKLEY                                                              PLAINTIFF

v.                                       CIVIL ACTION NO.: 3:18-cv-837-HTW-LRA

WAR FIGHTING SYSTEM SOLUTIONS INC., and
LISETTE WYNO-BROUGH, INDIVIDUALLY                                    DEFENDANTS


                               NOTICE OF APPEARANCE


       COMES NOW, Nick Norris, WATSON & NORRIS, PLLC, 1880 Lakeland Drive,

Suite G, Jackson, MS 39216, (601) 968-0000, and gives notice of his appearance as

counsel for Plaintiff.

       THIS, the 5th day of December 2018.

                                       Respectfully submitted,


                                       s/Nick Norris.
                                       NICK NORRIS (MSB #101574)
                                       Attorney for Plaintiff

OF COUNSEL:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, MS 39216
Telephone: (601) 968-0000
Facsimile: (601) 968-0010
nick@watsonnorris.com
      Case 3:18-cv-00837-HTW-LRA Document 3 Filed 12/05/18 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I, NICK NORRIS, attorney for Plaintiff do hereby certify that I have this day filed

the foregoing with the Clerk of the Court using the ECF system which sent notification of

such filing or mailed, via United States Mail, postage prepaid, to all counsel of record.


       THIS, the 5th day of December 2018.

                                          s/Nick Norris
                                          NICK NORRIS
